Detailed Action
1. This Office Action is submitted in response to the Amendment filed 12-21-2020, wherein claims 1-17 have been amended. Claims 1-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 12-21-2020 have been fully considered and they are persuasive, thus the rejections in the office action mailed 10-1-2020 are hereby withdrawn. 

			Allowable Subject Matter

3. Claims 1-17 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a measuring apparatus that irradiates a sample with a
charged particle beam to observe the sample that includes; a charged particle beam source; a lens; a detector that detects electrons emitted from the sample when irradiated by the charged particle beam, and a control device that controls the apparatus to output a pulsed charged particle beam, wherein the control device also sets the observation condition parameters of the charged particle beam including the irradiation cycle and the pulse width of the charged particle beam, where the signals of the emitted electrons detected by the detector are processed by the control device, and where the detection timing, is determined by the control device based on the difference in intensity of the detected signals at the irradiation position of the pulsed charged particle beam as it scans the sample to generate an image in 
	The prior art also teaches generating images based upon the number and location of pixels during scanning (See USPN 9,991,092 and USPN 9,978,558), as well as the use of pixel splitting (See USPN 7,830,341 and USPN 7,123,330.
  	However, the prior art fails to explicitly disclose generating a potential contrast image of the sample having fine structure, when the pulsed charged particle beam is scanned using a pixel split control based on a pixel split number representing the irradiation cycle.
	Also, there would be no motivation to combine any of these prior art references to obtain the claimed invention. 
 	5. Claims 1 and 8 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the measuring apparatus that irradiates a sample with a charged particle beam to observe a sample, as described above, where a potential contrast image of the sample having fine structure is generated when the pulsed charged particle beam is scanned using a pixel split control based on a pixel split number representing the irradiation cycle.

	6. Claims 2-7 and 9-17 are allowed by virtue of their dependency upon allowed claims 1 and 8.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
February 16, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881